
	

113 S817 IS: Just End the Delays Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 817
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exempt the Federal Aviation Administration from
		  sequestration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Just End the Delays
			 Act or the JET
			 Delays Act.
		2.Exemption of
			 operations of Federal Aviation Administration from sequestrationNotwithstanding a sequestration order issued
			 by the President pursuant to section 251A(7)(A) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(7)(A)), there shall be
			 available for the operations of the Federal Aviation Administration for fiscal
			 year 2013 the amount that would have been made available for the operations of
			 the Federal Aviation Administration for fiscal year 2013 but for sections 251
			 and 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 901 and 901a), section 3004 of the Consolidated and Further Continuing
			 Appropriations Act, 2013 (Public Law 113–6), and any sequestration order issued
			 by the President.
		3.General aviation
			 aircraft treated as 7-year property
			(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended—
				(1)in clause (iv),
			 by striking and at the end;
				(2)by redesignating
			 clause (v) as clause (vi); and
				(3)by inserting
			 after clause (iv) the following new clause:
					
						(v)any general
				aviation aircraft,
				and
						.
				(b)Class
			 lifeParagraph (3) of section 168(g) of the Internal Revenue Code
			 of 1986 is amended by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)General
				aviation aircraftIn the case of any general aviation aircraft,
				the recovery period used for purposes of paragraph (2) shall be 12
				years.
					.
			(c)General
			 aviation aircraftSubsection (i) of section 168 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(20)General
				aviation aircraft
						(A)In
				generalExcept as provided in subparagraph (B), the term
				general aviation aircraft means any aircraft (including airframes
				and engines) not used in commercial or contract carrying of passengers or
				freight, but which primarily engages in the carrying of passengers.
						(B)ExclusionThe
				term general aviation aircraft does not include aircraft used
				primarily in emergency or emergency relief
				operations.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
